Nev. 107, 110, 110 P.3d 486, 487 (2005) (internal quotation marks
                omitted). Here, pursuant to negotiations and as reflected in the plea
                agreement memoranda, the State sought "small" habitual criminal
                adjudication pursuant to NRS 207.010(1)(a). The plea agreement noted
                that "Wile State will be free to argue for an appropriate sentence." The
                State followed the terms of the agreement at the sentencing hearing by
                asking for habitual criminal adjudication pursuant to NRS 207.010(1)(a)
                and the imposition of a prison term within the statutory range. Nothing
                in the record indicates that the State was precluded from arguing in the
                manner Buckner suggests. Buckner concedes that he did not object to the
                alleged breach of the plea agreement, and we conclude that he fails to
                demonstrate plain error entitling him to relief. See Sullivan v. State, 115
                Nev. 383, 387 n.3, 990 P.2d 1258, 1260 n.3 (1999) (we review an
                unobjected-to plea breach allegation for plain error). Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.




                                                                                         J.



                cc: Hon. Brent T. Adams, District Judge
                     Michael V. Roth
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     2